Citation Nr: 1643205	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  09-47 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a temporary total disability rating due to convalescence for service-connected hypertrophic degenerative changes, right shoulder, with scar.

2.  Entitlement to an initial disability rating in excess of 20 percent for hypertrophic degenerative changes, right shoulder, with scar.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to November 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, granted service connection for hypertrophic degenerative changes of the right shoulder with a right shoulder surgery scar (herein right shoulder disability), with an initial 10 percent disability rating assigned, effective from September 8, 2008, and denied entitlement to a temporary total convalescence rating for the right shoulder disability, pursuant to 38 C.F.R. § 4.30, due to surgery. 

Although the December 2008 rating decision characterizes the service-connected disability as one of "hypertrophic changes of the right shoulder with scar associated with right cubital tunnel syndrome," the rating decision code sheet reflects that a separate 10 percent rating for right cubital tunnel syndrome was also assigned and that rating was not appealed.  Thus, a claim for a higher rating for right cubital tunnel syndrome is not on appeal.

Several claims were decided in the December 2008 RO rating decision.  Although a notice of disagreement and statement of the case addressed all issues decided, on his VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran expressly limited his appeal to the right shoulder rating matters listed above as on appeal.  Thus, the Board has jurisdiction over the right shoulder rating matters, including entitlement to a temporary total rating due to convalescence following right shoulder surgery. 

In October 2009, the RO granted a higher initial rating of 20 percent for the right shoulder disability, effective from September 8, 2008.  As a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded, the claim for a higher initial rating for right shoulder disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 
The Veteran's substantive appeal contains a videoconference hearing request.  The claims file reflects that the RO notified the Veteran that he had been scheduled in December 2011 for a videoconference hearing before a Veterans Law Judge and that the Veteran failed to report for the hearing.  The notification letter has not been returned by the United States Postal Service as undeliverable and the Veteran has not explained his failure to report or requested rescheduling of the hearing.  As such, the request for a videoconference hearing is therefore considered to be withdrawn.  38 C.F.R. § 20.704(d) (2015). 

The claim was remanded in June 2012 for additional development.  The case has properly been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The right shoulder disability manifested by painful motion limited at worst to 100 degrees without ankylosis, limitation of arm motion to midway between the side and shoulder level or lower, or other impairment of the humerus or clavicle/scapula and without a scar that is painful, unstable, deep, or nonlinear.    

2.  The Veteran underwent surgery for his right shoulder in April 2008 before he service-connected was established for a right shoulder disability.  

3.  The Veteran filed his claim for service connection for the right shoulder disability in September 2008 and there is no evidence that the Veteran required convalescence due to his right shoulder surgery beyond the date of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for right shoulder disability (major) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201; § 4.118, Diagnostic Codes (DCs) 7801-7805 (2008 & 2015).

2.  The criteria for a temporary total disability rating for convalescence under 
38 C.F.R. § 4.30 for surgery for right shoulder disability are met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria-Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).  
In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. 
§ 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity, or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 
38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Also for consideration is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Also for consideration, is whether the collective effect of a veteran's service connected disabilities makes the disability picture of his shoulder disabilty an unusual or exceptional one.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).


Right Shoulder

Disabilities of the shoulder and arm are rated under Diagnostic Codes (DCs) 5200 through 5203.  38 C.F.R. § 4.71a, DCs 5200-5203 (2015).  The regulatory criteria set forth in the DCs for the shoulder and arm provide different ratings for the minor arm and the major arm, i.e., whether the Veteran is right or left handed.  The Veteran indicated throughout the claim, including during medical treatment and examination, that he was right-handed.  Therefore, the Board will consider the ratings and criteria for the major shoulder under the relevant DCs.  

Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2015).

The Board notes that the Veteran filed the current claim for service connection for a right shoulder disability on September 8, 2008, which is the effective date for service connection for the right shoulder disability.  The Veteran had asserted that his claim for service connection for the right shoulder disability was pending well before that date, including before an April 2008 surgery and, thus, he was entitled to an earlier effective date for the grant of service connection for the right shoulder disability.  However, the Veteran did not submit a substantive appeal of the issue of entitlement to an earlier effective date following the issuance of a March 2013 statement of the case.  Thus, decision assigning the effective date for service connection for the right shoulder disability as the date the claim was received in September 2008 became final.    

The Veteran contends that his right shoulder disability was more severe than currently rated.  As noted above, service connection for the right shoulder disability was granted with an initial 20 percent disability rating assigned, effective September 8, 2008, under Diagnostic Code (DC) 5201.  

DC 5201 provides that a 20 percent rating is warranted for limitation of motion of the major arm at shoulder level.  A 30 percent rating is warranted for limitation of motion of the major arm at midway between the side and shoulder level, and a 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

At the outset, the Board notes that there is no medical evidence, nor had the Veteran reported ankylosis of the shoulder or any impairment of the humerus or clavicle.  As such, DCs 5200 (ankylosis), 5202 (other impairment of the humerus), and 5203 (other impairment of the clavicle/scapula) are not for application in this case.  

Therefore, under all other potentially applicable rating criteria, the Veteran would only be entitled to an increased schedular rating if his disability is manifested by limitation of right shoulder motion to midway between the side and shoulder level or lower.  38 C.F.R. §§ 4.59, 4.71(a), DC 5201; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence does not demonstrate such limitation of motion.  

The Veteran received a VA examination in November 2008 to assess the current severity of his right shoulder disability.  During the examination, the Veteran reported that he was unable to lift with his right arm and that he experienced pain in the right shoulder and arm which is constant.  He reported that pain is elicited by physical activity.  He reported weakness, stiffness, giving way, lack of endurance, locking, and fatigability without swelling, heat, redness, and dislocation.  Flexion was possible to 100 degrees and abduction was possible to 102 degrees, with pain at the end of motion.  The VA examiner found evidence of pain, weakness, tenderness, and guarding of movement upon examination, stated that joint function was additionally limited following repetitive use by pain, fatigue, and weakness, but found that there was no additional loss in the degree of range of motion as a result.  The examiner also found three level scars measuring 1.0 centimeters (cm.) by 0.3 cm.  There was hyperpigmentation of less than six square inches and no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, and abnormal texture.  

In a December 2009 VA Form 9, the Veteran stated, in relevant part, that he wanted a 50 percent disability rating.  However, he did not report any symptomatology in that statement to support his contention that a higher disability rating was warranted.    

Subsequent VA treatment records document the Veteran's reports of right shoulder pain and prior surgeries but do not include information regarding range of motion or the status of his scars.  

Based on the foregoing, the Board concludes that a disability rating in excess of 20 percent based on limitation of motion is not warranted.  At no time has right shoulder range of motion been demonstrated to be limited to midway between the side and shoulder level or lower upon examination, even following repetitive motion.  The VA examiner specifically found that right shoulder motion was not further limited beyond that recorded during examination by functional factors such as pain, fatigability, weakness, or lack of endurance.  Moreover, the examination and subsequent treatment records do not support the Veteran's contention that he could not lift with his right arm.    

In reaching this decision, the Board considered the provisions of 38 C.F.R. §§ 4.40 and 4.59.  The November 2008 VA examiner specifically addressed the extent of the additional limitation due to such functional factors.  There was no additional limitation of motion between midway from the side and shoulder level or lower due to any functional factors, including pain and weakness.  38 C.F.R. § 4.71a, DC 5201; see DeLuca v. Brown, 8 Vet. App. at 202.  Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to factors such a pain).  As such, the VA examination provided sufficient information to properly evaluate the Veteran's right shoulder disability and there was no evidence that pain and weakness limited function to the extent to warrant a higher disability rating during the appellate period.  Id.  

As such, the Board concludes that the evidence does not show limitation of motion to between midway from the side and shoulder level or lower throughout the period on appeal and, therefore, entitlement to an increased schedular rating in excess of 20 percent is not warranted based on limitation of motion.

Regarding the scars noted upon examination, the Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  The Board has considered whether a higher rating is warranted under either the old version or the new version.  

Service-connected scars are evaluated pursuant to the criteria found at 38 C.F.R. 
§ 4.118, DCs 7800 to 7805 (2008 & 2015).  DC 7800 is not applicable in this case because the Veteran's scars are not located on head, face, or neck.  38 C.F.R. 
§ 4.118, DC 7800 (2008 & 2015).

Under the old version of DC 7801, scars, other than scars of the head, face, or neck, that are deep or cause limited motion, are assigned a 10 percent evaluation for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent evaluation is warranted for an area or areas exceeding 12 square inches (77 sq. cm.).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note 2 (2008). 

Under the revised version of DC 7801, scars not of the head, face, or neck that are deep and nonlinear are assigned a 10 percent evaluation if the area or areas are at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A 20 percent evaluation is warranted if the area or areas are at least 12 square inches (77 sq. cm.) but less than 72 square inches (459 sq. cm.).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note 1 (2015). 

Under the old version of DC 7802, scars, other than scars of the head, face, or neck, with an area(s) of 144 sq. in. (929 sq. cm.) or greater that are superficial and that do not cause limited motion are assigned a 10 percent evaluation.  38 C.F.R. § 4.118, DC 7802 (2008).  

Under the revised version, a 10 percent evaluation is warranted for scars not of the head, face, or neck, that are superficial and nonlinear that involve an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note 1 (2015). 

The old version of DC 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2008).  Note 1 to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 to DC 7803 provides that a superficial scar is one not associated with underlying soft tissue damage.  The amended rating criteria do not include DC 7803.  Id.  

Under the old version of DC 7804, scars which are superficial and painful on examination are rated as 10 percent disabling.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804, Note 1 (2008).  

Under the criteria of revised DC 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional rating under DC 7804, when applicable.  38 C.F.R. § 4.118, DC 7804 (2015). 

Under the old criteria, other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2008).

Under the revised criteria, effective from October 23, 2008, any disabling effects of other scars (including linear scars), and other effects of scars rated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be rated under an appropriate DC.  38 C.F.R. § 4.118, DC 7805 (2015). 

In this case, the Veteran's scars have been described as linear, superficial, less than six square inches, and nontender without any disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, and abnormal texture.  The evidence does not demonstrate nor did the Veteran ever report that his scars were painful or unstable, deep, or nonlinear.  Moreover, there is no evidence of any functional limitation attributable to the three right shoulder scars.  As such, the Board finds that a separate compensable rating is not warranted under the former or the new rating criteria.  

Regarding an extraschedular rating, the Board finds that the schedular criteria for rating the right shoulder disability include the Veteran's symptoms.  His right shoulder disability manifests by symptoms such as painful motion, fatigue, decreased range of motion, and weakness of the shoulder and muscles.  These manifestations are specifically contemplated in the rating criteria, which consider the effect of such symptoms on joint function.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  

The Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions acting with the disabilities over which the Board has jurisdiction.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability or show that there is a combined effect when acting with his right shoulder disability that makes his disability picture an unusual or exceptional one.  As such, consideration of any combined effect of the Veteran's service-connected disabilities acting on the disability currently before the Board is not warranted here.  

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  

The Veteran has not reported that he is unemployed or that service-connected disabilities cause him to be unemployable.  There is no other evidence to that effect in the claims folder.  Accordingly, further consideration of entitlement to TDIU is not required.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim, and the claim for an increased disability rating for the right shoulder disability is denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Temporary Total Rating 

The Veteran is seeking a temporary total disability rating due to convalescence following an April 2008 surgery on his right shoulder.  Under 38 C.F.R. § 4.30, a total rating will be assigned if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  Pursuant to 38 C.F.R. § 4.30, the disability requiring hospitalization or convalescence must be service connected.  Id.  

At the time of the April 2008 right shoulder surgery, service connected had not been established for a right shoulder disability.  Thus, at the time of the surgery, the nonservice-connected right shoulder disability could not form the basis of an entitlement to a temporary total disability rating due to convalescence.  

He filed a claim for service connection for a right shoulder disability in September 2008, which also served as the effective date for service connection for the right shoulder disability.  While the Veteran has asserted that his claim for service connection for the right shoulder disability was pending at the time of the surgery and, thus, he was entitled to an earlier effective date for the grant of service connection for the right shoulder disability, the Veteran did not submit a substantive appeal of the issue of entitlement to an earlier effective date following the issuance of a March 2013 statement of the case.  Thus, the effective date for service connection for the right shoulder disability, the date the claim was received in September 2008, is final.    

The Board notes that there is no evidence that the Veteran's right shoulder disability required convalescence beyond the date of his September 2008 claim.  The file includes an April 2008 operative report, which does not discuss the need for convalescence.  There are no records demonstrating that convalescence was required or that it was required for more than four months.  The Veteran was asked in a July 2012 letter to identify and authorize VA to obtain all records of treatment related to his right shoulder.  To date, he has not responded to that request.  

As such, the evidence of record demonstrates that at the time of his April 2008 right shoulder surgery, service connection was not in place for a right shoulder disability.  There is also no evidence that he required convalescence at the time of his claim in September 2008, the effective date of the grant of service connection for the right shoulder disability, more than four months after the surgery.  Therefore, the claim for a temporary total disability rating due to convalescence for the right shoulder disability is denied.  


Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in September 2008.

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete treatment records have been obtained for all identified providers and no other outstanding treatment records have been identified by the Veteran.    

The Veteran was provided with VA examinations and/or opinions in November 2008 to assess the current severity of his service-connected right shoulder symptoms.  The medical opinion evidence is adequate as it is based on physical examination and review of the medical evidence and the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained in this case.  

There is no indication that the Veteran's right shoulder disability has worsened since the November 2008 VA examination.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

The issue on appeal was previously before the Board in June 2012, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran was asked in a July 2012 letter to identify any outstanding treatment records, VA treatment records through February 2016 were obtained and associated with the claims file, a statement of the case regarding the issue of entitlement to an earlier effective date for the right shoulder disability was issued in March 2013, and the claim was readjudicated in light of the new evidence in a February 2016 supplemental statement of the case (SSOC).  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


(CONTINUED ON NEXT PAGE)
ORDER

A disability rating in excess of 20 percent for right shoulder disability is denied.  

A temporary total disability rating due to convalescence for service-connected hypertrophic degenerative changes, right shoulder, with scar, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


